DETAILED ACTION
Claim Objections
Claims 2, 4, 18, are objected to because of the following informalities:  Claim 2 recites “the sub-ventilation holes has a rectangular shape, a circular shape or a combination thereof”. The instant specification teaches that the sub-ventilations holes are either circular or rectangular.  No other shapes have been disclosed or suggested.  It is not clear as to what combinations are being referred to claim 2.  
Claim 4 recites that “the pellicle frame comprises side portions”.  Claim 1 recites that “the pellicle frame comprises a side portion”.  It is not clear as to what side portions are being referred to in claim 4.  It is not clear if the side portion referred to in claim 4 is one and same side portion recited in claim 1 or not.
Claim 18, recites pellicle membrane composition elements and recites in line 4, “Ni, Te, Ag, alltrope thereof” and is not clear as to what is meant by alltrope.  The instant specification teaches .   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, and 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20, at lines 1-2, recites that “the pellicle frame comprises a side portion with an inside surface and an outside  an inside surface and an outside surface opposite to each other”, and is not clear if the inside surface of the side portion of the pellicle frame and outside surface of the side portion of the pellicle frame recited in claim 20 is same as or different from the inside surface and outside surface of the pellicle frame recited in claim 17.  
Claim 22 recites “the bottom surface of the side portion of the pellicle frame”. There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the bottom surface of the side portion of the pellicle frame recited in claim 22 is the same as or different from the bottommost surface recited in claim 12.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-7,9-10,12-14,17-18,20-25, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20, of copending Application No. 15/798,872 (US PGPub. No. 2019/0094683, hereinafter referred to as Yoo et al). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Yoo et al., in light of Yoo et al’s specification and Yoo et al’s figure 2B, fully encompasses the claims 1-7, 9-10, 12-14, 17-18, 20-25 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed October 26, 2020, with respect to the rejection(s) of claim(s) 1-14, 17-22, under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims, see paragraph nos. 1, 3, and 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 28, 2021.